DETAILED ACTION
	This action is in response to the applicant’s request for continued examination filed on January 7, 2022. Claims 1-7, 9, 11, 19-21, 29-33, and 35-38 are pending and addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.

Response to Amendment
Claim 1 has been amended. Claims 8, 10, 12-18, 22-28 and 34 are cancelled. Claims 35-38 are newly added. Claims 1-7, 9, 11, 19-21, 29-33, and 35-38 are pending and addressed below. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 20-21 and 29-32 are allowable over the closest prior art “herein Richardson et al., US 3,978,588 (hereinafter Richardson)”, for the following reasons:
Richardson discloses a deployment apparatus including a deployable medium for deploying and retrieving in a well, the deployable medium comprising data regions at intervals along its length. The data regions configured to store data at the deployable medium. The deployment apparatus further including a downhole tool, a communication device, and a control unit. 
Richardson does not disclose the apparatus including a counting device configured to count the length of the deployable medium and to calculate a measured distance of a test portion of the length of the deployable medium, wherein the control device includes an expected distance stored therein, the expected distance corresponding to the test portion of the length of the deployable medium or wherein each data region comprises a discrete data module comprising a receiver and a transponder for 

Richardson fails to suggest alone, or in combination, the limations of “the communication device is configured to read and write operational data at one or more of the data regions at the deployable medium, the operational data being selected from the group consisting of a time, a date value, a logging data, or a distributed sensor data” as recited in claim 1, “further comprising counting device configured to count the length of the deployable medium and to calculate a measured distance of a test portion of the length of the deployable medium, wherein the control device includes an expected distance stored therein, the expected distance corresponding to the test portion of the length of the deployable medium” as recited in claim 20 and “wherein each data region comprises a discrete data module comprising a receiver and a transponder for communicating with the communication device” as recited in claim 31.
The Examiner is unaware of prior art which reasonably suggest alone, or in combination, the limitations of the invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676